Name: 98/147/EC: Commission Decision of 13 February 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Bangladesh (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Asia and Oceania;  tariff policy;  fisheries;  health
 Date Published: 1998-02-17

 Avis juridique important|31998D014798/147/EC: Commission Decision of 13 February 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Bangladesh (Text with EEA relevance) Official Journal L 046 , 17/02/1998 P. 0013 - 0017COMMISSION DECISION of 13 February 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Bangladesh (Text with EEA relevance) (98/147/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 95/71/EC (2), and in particular Article 11 thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC (4), and in particular Article 19(7) thereof,Whereas a Commission expert team has conducted an inspection visit to Bangladesh to verify the conditions under which fishery products are produced, stored and dispatched to the Community;Whereas the provisions of legislation of Bangladesh on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC;Whereas, in Bangladesh the Department of Fisheries - Fish Inspection and Quality Control (DF-FIQC) of the Ministry of Fisheries and Livestock is capable of effectively verifying the application of the laws in force;Whereas the procedure for obtaining the health certificate referred to in Article 11(4)(a) of Directive 91/493/EEC must also cover the definition of a model certificate, the minimum requirements regarding the language(s) in which it must be drafted and the grade of the person empowered to sign it;Whereas, pursuant to Article 11(4)(b) of Directive 91/493/EEC, a mark should be affixed to packages of fishery products giving the name of the third country and the approval number of the establishment;Whereas, pursuant to Article 11(4)(c) of Directive 91/493/EEC, a list of approved establishments must be drawn up; whereas that list must be drawn up on the basis of a communication from the DF-FIQC to the Commission; whereas it is therefore for the DF-FIQC to ensure compliance with the provisions laid down to that end in Article 11(4) of Directive 91/493/EEC;Whereas the DF-FIQC provided, on 31 December 1997, official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC and regarding the fulfilment of requirements equivalent to those laid down by that Directive for the approval of establishments;Whereas it is necessary to repeal Commission Decision 97/513/EC of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Bangladesh (5);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Department of Fisheries - Fish Inspection and Quality Control (DF-FIQC) of the Ministry of Fisheries and Livestock shall be the competent authority in Bangladesh for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.Article 2 Fishery and aquaculture products originating in Bangladesh, must meet the following conditions:1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. the products must come from approved establishments listed in Annex B hereto;3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word 'BANGLADESH` and the approval number of the establishment of origin in indelible letters;4. fisheries products must have been prepared and packed after 31 December 1997.Article 3 1. Certificates as referred to in Article 2(1) must be drawn up in at least one official language of the Member State where the checks are carried out.2. Certificates must bear the name, capacity and signature of the representative of the DF-FIQC and the latter's official stamp in a colour different from that of other endorsements.Article 4 Decision 97/513/EC is repealed.Article 5 This Decision is addressed to the Member States.Done at Brussels, 13 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 15.(2) OJ L 332, 30. 12. 1995, p. 40.(3) OJ L 373, 31. 12. 1990, p. 1.(4) OJ L 162, 1. 7. 1996, p. 1.(5) OJ L 214, 6. 8. 1997, p. 46.ANNEX A >START OF GRAPHIC>HEALTH CERTIFICATEfor fishery and aquaculture products originating in Bangladesh and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever formReference No:Country of dispatch:BANLADESHCompetent authority:Department of Fisheries - Fish Inspection and Quality Control (DF-FIQC) of the Ministry of Fisheries and LivestockI. Details identifying the fishery productsDescription of fishery/aquaculture products (1):- species (scientific name):- presentation of product and type of treatment (2):Code number (where available):Type of packaging:Number of packages:Net weight:Requisite storage and transport temperature:II. Origin of productsName(s) and official approval number(s) of establishment(s) approved by the DF-FIQC for export to the EC:III. Destination of productsThe products are dispatchedfrom: (place of dispatch)to: (country and place of destination)by the following means of transport:Name and address of dispatcher:Name of consignee and address at place of destination:(1) Delete where applicable.(2) Live, refrigerated, frozen, salted, smoked, preserved, etc.IV. Health attestation- The official inspector hereby certifies that the fishery or aquaculture products specified above:1. were caught and handled on board vessels in accordance with the health rules laid down by Directive 92/48/EEC;2. were landed, handled and where appropriate packaged, prepared, processed, frozen, thawed and stored hygienically in compliance with the requirements laid down in Chapters II, III and IV of the Annex to Directive 91/493/EEC;3. have undergone health controls in accordance with Chapter V of the Annex to Directive 91/493/EEC;4. are packaged, marked, stored and transported in accordance with Chapters VI, VII and VIII of the Annex to Directive 91/493/EEC;5. do not come from toxic species or species containing biotoxins;6. have satisfactorily undergone the organoleptic, parasitological, chemical and microbiological checks laid down for certain categories of fishery products by Directive 91/493/EEC and in the implementing decisions thereto.- The undersigned official inspector hereby declares that he is aware of the provisions of Directives 91/493/EEC and 92/48/EEC and Decision 98/147/EC.Done at , (Place)on (Date)Official stamp (1)Signature of official inspector (1)(Name in capital letters, capacity and qualifications of person signing)(1) The colour of the stamp and signature must be different from that of the other particulars in the certificate.>END OF GRAPHIC>ANNEX B LIST OF APPROVED ESTABLISHMENTS >TABLE>